DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 February 2021 has been entered.

Claim Status
Claims 1 and 13 are amended. Claims 8, 10, 19, and 20 are cancelled.
Claims 1-7, 9, and 11-18 are pending for examination below.

Response to Arguments
The Declaration under 37 CFR 1.132 filed 18 February 2021 is insufficient to overcome the rejection of claims 1-7, 9, and 11-18 based upon USC 103 over Loveless as set forth in the last Office action because:  The declaration does not contribute to evidence of unexpected results, as the declaration refers to prior art (Van den Berg) which is no longer being used in the rejection.
Applicant's arguments filed 18 February 2021 have been fully considered but they are not persuasive.
Applicant argues that the examples provide evidence of unexpected results, that the Declaration provides evidence that the Examples are commensurate in scope with the claims, and as such unexpected results have been shown over Loveless.
In response, the Examiner respectfully disagrees. It appears that most of the Declaration and arguments are not directed to the most recent rejection of record, as they are directed to Van den Berg, which is no longer used as a reference in the most recent rejection. Additionally and more importantly, the results in the Examples are not unexpected results, because they do not show anything unexpected over Loveless (the closest prior art). The following Table is a brief summary of the conditions in the Claims, the Examples and in Loveless. 

Temperature
Oxygenate/olefin ratio
Catalyst
Claim
About 300°C to about 550°C
1 to 10
MFI + 0.1 to 3.0 wt% Group 12 transition metal
Example 1
450°C
n/a (no olefins)
ZSM-48 (non-MFI), yttria bound ZSM-48 (non-MFI), aluminum bound ITQ-13 (non-MFI), ZSM-5, and 0.5 wt% Zn/ZSM-5
Example 2
450°C
450°C
n/a (no olefins)
5
1 wt% Zn/ZSM-5
1 wt% Zn/ZSM-5

325°C, 350°C 375°C
325°C, 350°C 375°C
n/a (no olefins)
5
ZSM-5
ZSM-5
Example 4
325°C, 350°C 375°C
325°C, 350°C 375°C
n/a (no olefins)
5
ZSM-5
ZSM-5
Loveless
300 to 450°C (paragraph [0051])
Calculated 0.33 to 3120 ([0051] and see rejection below)
ZSM-5 with 0.1 to 1.5 wt% transition metal ([0029], [0036])


As can be seen from the Table, the only comparison the Examples make to something outside the range of Loveless is to a feed with no olefins, which is also outside the claimed range. Also, one of ordinary skill in the art would expect some amount of difference in the results from a feed which contains olefins as compared to a feed which does not contain olefins, as different feeds would be expected to produce different results. There is no comparison shown to any temperature, pressure, WHSV, or metal which is outside the claimed ranges of said conditions. Absent evidence which shows either that the conditions of Loveless do not get the same results as the claimed conditions or that the conditions as claimed are critical over any broader ranges in Loveless, such as showing that a molar ratio of 11 performs differently than the claimed endpoint of 10, there does not appear to be any criticality or unexpected results for the claimed conditions. Thus, the Examples do not provide evidence of unexpected results, and the rejection over Loveless is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Loveless et al. (US 2015/0175897).
With regard to claims 1 and 2, Loveless teaches a method for converting oxygenates to gasoline (naphtha boiling range) (paragraphs [0018] and [0057]) comprising the following:
a) contacting a feed comprising methanol and/or dimethyl ether (oxygenates) with a catalyst, where the feed may further comprises olefins (paragraphs [0050], [0051]). The conditions for the reaction are about 100 kPaa to about 1500 kPaa (about 200 kPag to about 1600 kPag), WHSV of 0.1 to 20 hr-1 (paragraph [0053]), and 300 to 450°C (paragraph [0054]). These are within the ranges of 300 to 550°C and 0.1 to 20 hr-1 of instant claim 1, and overlaps the range of 75 kPag to 2700 kPag of instant claim 1. Loveless also teaches that the feed comprises at least 30 wt% methanol, and that when the feed comprises less than 100 wt% oxygenate, the olefins are present (paragraph [0051]). Loveless teaches a feed comprising at least 30 wt% methanol, with some amount of olefins present when the amount of methanol is less than 100 wt% (paragraph [0051]). This is equivalent to a range of 30 to approximately 99.9 wt% oxygenates and 0.1 to 70 wt% olefins, which is equivalent to a weight ratio of oxygenates to olefins of 0.42 to 999. Loveless does not specifically teach which olefins are present, and thus the molar ratio cannot be calculated. However, using n-hexene or ethylene as example olefins for purposes of showing a similar range, the molar ratio of methanol to olefins would be 1.13 to 3120 for hexene and 0.33 to 780 for ethylene, each of which overlaps the claimed range. Thus, one of ordinary skill in the art would reasonably conclude that the molar ratio of oxygenates to olefins in Loveless would overlap the claimed range of 1 to 10 for any olefins which are present, absent any evidence to the contrary. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Loveless further teaches that the catalyst comprises ZSM-5 (MFI) (paragraph [0029]) in an amount of 10 to 99 wt% of the catalyst (paragraph [0046]), which is within the range of at least 10 wt% of instant claim 1. The catalyst further has a silicon to aluminum ratio of 20 to 100 (paragraph [0033]), 0.1 to 1.5 wt% transition metal (paragraph [0036]), and an alpha value of at least 25 (paragraph [0025]). These are within the ranges of 10 to 200 ratio, 0.1 to 3 wt% transition metal, and Alpha value of at least 5 of instant claim 1. 
	Loveless does not specifically teach the octane rating, amount of aromatics, or amount of CO, CO2, and CH4 in the effluent. However, Loveless teaches a similar process with overlapping temperature, pressure, WHSV, catalyst, and feed ratio, which produces a similar gasoline (naphtha boiling range) product. Therefore, one of ordinary skill in the art would reasonably conclude that the process of Loveless will produce a similar product having an octane rating of at least 80 or at least 90, at least 40 wt% aromatics, and less than 6 wt% CO, CO2, and CH4, as claimed in instant claims 1 and 2, absent any evidence to the contrary.
With regard to claim 3, Loveless teaches that the temperature is 300 to 450°C (paragraph [0054]), which overlaps the range of at least 400°C of instant claim 3. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With regard to claims 4 and 6, Loveless teaches that the transition metal includes Zn (paragraph [0049]) in an amount of 0.5 to 1.5 wt% (paragraph [0036]). This is within the range of 0.5 to 1.5 wt% of instant claim 6. 
	With regard to claims 5 and 7, Loveless teaches that the catalyst composition includes phosphorus in an amount of 0.1 to 1 wt% of the catalyst (paragraph [0038]). With the range of Zn being 0.5 to 1.5 wt% as taught above, this converts to about 0.13 to 4 molar ratio of phosphorus to zinc in the catalyst. This overlaps the range of 1.5 to 3 instant claim 7. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
	With regard to claim 9, Loveless teaches that the feed comprises oxygenates and olefins. Loveless does not specifically recite how the feed is portioned and enters the reactor. Thus, one of ordinary skill in the art would be motivated to determine a solution to how to feed the feed components into the reactor. There are a finite number of options for how the feed can enter the reactor, including 1) forming one stream by mixing all of the oxygenate and olefin into one stream before entering the reactor, 2) forming multiple streams, where at least one contains oxygenate, and at least a separate stream contains olefins, and 3) forming multiple streams that each comprise a portion of oxygenate and olefin. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try selecting the option 2) where at least one stream contains oxygenate and at least a second stream contains olefins as claimed, because Loveless does not specifically teach how to feed the components to the reactor, and this option 2) is selected from a finite list of options which each have a reasonable expectation of success, as each option provides both components to the reactor for the reaction to take place and would be expected to produce the same result of reacting the oxygenates and olefins with the catalyst to produce the product. See MPEP 2143(I)(E).
	With regard to claim 12, Loveless teaches that the feed comprises methanol at a WHSV of 6 (paragraph [0078]) and that the methanol is passed over the catalyst for 4.2 days (paragraph [0080], Table 1, Steamed catalyst A method 2). This results in an exposure time of 604.8 g methanol/ g catalyst, which is within the range of 1 to 2000 g oxygenate per g catalyst of instant claim 12. 
With regard to claims 13 and 15, Loveless teaches a method for converting oxygenates to gasoline (naphtha boiling range) (paragraphs [0018] and [0057]) comprising the following:
a) contacting a feed comprising methanol and/or dimethyl ether (oxygenates) with a catalyst, where the feed may further comprises olefins (paragraphs [0050], [0051]). The conditions for the reaction are about 100 kPaa to about 1500 kPaa (about 200 kPag to about 1600 kPag), WHSV of 0.1 to 20 hr-1 (paragraph [0053]), and 300 to 450°C (paragraph [0054]). These are within the ranges of 300 to 550°C and 0.1 to 20 hr-1 of instant claim 1, and overlaps the range of 75 kPag to 2700 kPag of instant claim 1. Loveless also teaches that the feed comprises at least 30 wt% methanol, and that when the feed comprises less than 100 wt% oxygenate, the olefins are present (paragraph [0051]). Loveless teaches a feed comprising at least 30 wt% methanol, with some amount of olefins present when the amount of methanol is less than 100 wt% (paragraph [0051]). This is equivalent to a range of 30 to approximately 99.9 wt% oxygenates and 0.1 to 70 wt% olefins, which is equivalent to a weight ratio of oxygenates to olefins of 0.42 to 999. Loveless does not specifically teach which olefins are present, and thus the molar ratio cannot be calculated. However, using n-hexene or ethylene as example olefins for purposes of showing a similar range, the molar ratio of methanol to olefins would be 1.13 to 3120 for hexene and 0.33 to 780 for ethylene. Thus, one of ordinary skill in the art would reasonably conclude that the molar ratio of oxygenates to olefins in Loveless would overlap the claimed range of 1 to 10 for any olefins which are present, absent any evidence to the contrary. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Loveless further teaches that the catalyst comprises an MRE framework (paragraph [0030]) in an amount of 10 to 99 wt% of the catalyst (paragraph [0046]), which is within the range of at least 10 wt% of instant claims 13 and 15. The catalyst further has a silicon to aluminum ratio of 20 to 100 (paragraph [0033]) and an alpha value of at least 25 (paragraph [0025]). These are within the ranges of 10 to 200 ratio and Alpha value of at least 5 of instant claim 13. 
Loveless also teaches that the feed comprises methanol at a WHSV of 0.1 to 20 hr-1 (paragraph [0053]) and that the methanol is passed over the catalyst for 4.2 days (paragraph [0080], Table 1, Steamed catalyst A method 2). This time of 4.2 days is considered to be the maximum exposure time for the catalyst. Thus, Loveless teaches a range of WHSV from 0.1 to 20 and a range of exposure time up to 4.2 days. This works out to a range of 10.08 to 2016 g methanol / g catalyst, which overlaps the range of 25 to 200 g oxygenate/g catalyst of instant claim 13. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	Loveless does not specifically teach the amount of olefins and oxygenates in the effluent. However, Loveless teaches a similar process with similar temperature, pressure, WHSV, catalyst, and feed, which produces a gasoline (naphtha boiling range) product. Therefore, one of ordinary skill in the art would reasonably conclude that Loveless will produce a similar product having an amount of aromatics of at least 40 wt%, an amount of olefins of at least 30 wt%, and an amount of oxygenates of less than 15 wt% as claimed, absent any evidence to the contrary.
	With regard to claim 14, Loveless teaches that the feed comprises methanol at a WHSV of 0.1 to 20 hr-1 (paragraph [0053]) and that the methanol is passed over the catalyst for 4.2 days (paragraph [0080], Table 1, Steamed catalyst A method 2). This time of 4.2 days is considered to be the maximum exposure time for the catalyst. Thus, Loveless teaches a range of WHSV from 0.1 to 20 and a range of exposure time up to 4.2 days. This works out to a range of 10.08 to 2016 g methanol / g catalyst, which overlaps the range of 50 to 180 g oxygenate/g catalyst of instant claim 14. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With regard to claim 16, Loveless teaches that the catalyst includes a transition metal (paragraph [0036]) which includes Zn (paragraph [0049]), in an amount of 0.5 to 1.5 wt% (paragraph [0036]). This is within the range of 0.1 to 3 wt% Zn of instant claim 16. 
	With regard to claim 17, Loveless teaches that the catalyst composition includes phosphorus (paragraph [0038]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Loveless et al. (US 2015/0175897) as applied to claim 1 above, and further in view of Lattner et al. (US 6,455,747).
With regard to claim 11, Loveless teaches the method above. Loveless further teaches that the feed further comprises a diluent which is water (paragraph [0051]).
Loveless does not specifically teach how much water is present.
Lattner teaches a method for converting oxygenates to olefins (column 1, lines 8-10), where a diluent which can be water is present (column 8, lines 39-41). Lattner also teaches that the total feed mixture comprises 1 to 99 mol% diluent (column 8, line 38). This is approximately 0.57 to 56 wt% diluent when the diluent is water, which overlaps the range of 20 to 60 wt% additional component of instant claim 11. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
One of ordinary skill in the art would reasonably look to related processes to determine an amount for the diluent which is water. Lattner teaches a diluent which is water and teaches how much diluent should be used in a similar process to the claimed process, which is reacting an oxygenate to form olefins. Thus, one of ordinary skill in the art would find it obvious to use the amount of diluent taught by Lattner for the process of Loveless, because Loveless teaches the diluent which is water but fails to teach an amount, and Lattner teaches a similar process comprising a similar water diluent and that it is known to use 1 to 99 mol% diluent for the process.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Loveless et al. (US 2015/0175897) as applied to claim 13 above, and further in view of Soultanidis et al. (US 2015/0175501).
With regard to claim 18, Loveless teaches the method above. Loveless also teaches that the reactor is a moving bed or fluidized bed reactor (paragraph [0052]), and that it is known to regenerate catalysts used in these processes (paragraph [0018]).
Loveless does not specifically teach the catalyst being withdrawn and regenerated.
Soultanidis teaches a method for converting oxygenates to hydrocarbons (paragraph [0002]). Soultanidis further teaches that when a fluidized bed or moving bed reactor is used, it is connected to a regenerator, and the catalyst circulates between the reactor and the catalyst regenerator by continuously removing the catalyst from the reactor and passing it to the regenerator to regenerate it (paragraph [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to withdraw the catalyst and regenerate it continuously as taught by Soultanidis, because both Loveless and Soultanidis teaches oxygenate to hydrocarbon conversion which comprises regeneration and Soultanidis teaches that the catalyst is withdrawn and passed to a regenerator continuously for regeneration.
Loveless in view of Soultanidis does not specifically teach the rate of catalyst regeneration. However, one of ordinary skill in the art would find it obvious the rate would be a function of at least the amount of catalyst used and the amount of feed being reacted over the catalyst, as well as the cycle length, and thus the rate of regeneration is a result-effective variable, and can be optimized. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to optimize the rate of catalyst regeneration to 0.3 wt% to 3 wt% of catalyst per 1 g of oxygenate per 1 g of catalyst as claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752.  The examiner can normally be reached on M-F, 7:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772